Citation Nr: 1634645	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  14-25 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable evaluation for chest pain with costochondritis.  

2.  Entitlement to an initial evaluation in excess of 10 percent for L5-S1 facet arthritis with degenerative changes of the low thoracic region.  

3.  Entitlement to a compensable evaluation for bilateral hearing loss.  

4.  Entitlement to service connection for obstructive sleep apnea.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as secondary to service-connected disabilities.  

6.  Entitlement to service connection for a cervical spine disorder.  

7.  Whether new and material evidence has been submitted to reopen a claim for service connection for an eye disorder. 

8.  Whether new and material evidence has been submitted to reopen a claim for service connection for tinea corporis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1979 to September 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2013, August 2013, and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In the February 2013 rating decision, the RO denied service connection for PTSD.  
However, prior to expiration of the appeal period, additional VA medical records were associated with the claims file in June 2013 and August 2013.  In addition, a VA medical opinion was obtained in November 2013.  Accordingly, the Board finds that the February 2013 rating decision did not become final because new and material evidence was received within one year of issuance of the rating decision.  38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Therefore, the PTSD claim on appeal stems from the February 2013 rating decision, and the Board will reconsider the claim on a de novo basis.  

The Board also notes that the RO adjudicated separate claims for service connection for PTSD and an adjustment disorder with depression and anxiety.  However, in light of the Veteran's assertions and the evidence of record, the Board has recharacterized the issue more broadly to ensure complete consideration of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6, 8 (2009).  

In the August 2013 rating decision, the RO, in relevant part, denied service connection for sleep apnea; denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities(TDIU); denied an initial compensable evaluation for chest pain with costochondritis; denied a compensable evaluation for bilateral hearing loss; and denied an evaluation in excess of 10 percent for L5-S1 facet arthritis with degenerative changes of the low thoracic region.

In the November 2013 rating decision, the RO denied service connection for an adjustment disorder with anxiety and depression.  The RO also confirmed and continued the previous denials of service connection for an eye disorder, cervical spine degenerative joint disease, tinea corporis, and PTSD.  

The Board notes that the RO construed a July 2014 VA Form 9 as a notice of disagreement with a June 2014 rating decision that reduced the evaluation assigned for his service-connected left leg restless leg syndrome from 20 percent to 10 percent effective from September 1, 2014.  However, in a March 2015 rating decision, the AOJ reinstated the 20 percent evaluation effective from September 1, 2014.  The Board acknowledges that the rating reduction issue stemmed from a claim for an increased rating in excess of 20 percent for left leg restless leg syndrome that was filed by the Veteran in June 2013.  However, the Veteran specifically limited his appeal to the propriety of the rating reduction.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (distinguishing between a rating reduction case and a rating increase case).  Thus, the AOJ's restoration of the prior rating constitutes a full award of the benefit sought on appeal and no further consideration is necessary. 

The Board also notes that the Veteran's claim for TDIU was separately adjudicated.  In a March 2015 rating decision, the RO granted TDIU effective from June 5, 2013, and the Veteran did not appeal the effective date assigned.  Although a claim for TDIU is considered part of an increased rating claim when such claim is raised by the record, a claim for TDIU may also be pursued as a separate claim, as in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Moreover, as set forth below, the Veteran has requested to withdraw the increased rating issues on appeal.  Therefore, given the specific procedural background in this case, a claim for TDIU prior to June 5, 2013, is not deemed to be a component of the current appeal.  

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge in December 2015.  A transcript of that proceeding is associated with the record.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains a May 2014 VA medical opinion and VA medical records dated from September 1993 to December 2012 and November 2013 to May 2014.  The remaining records are either duplicative of the documents in VBMS or not relevant to the issue on appeal.   

The Board notes that additional VA medical records have been associated with the claims file since the March 2015 and April 2015 statements of the case.  However, as discussed below, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review these records on remand

The issues of entitlement to service connection for sleep apnea and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

During the December 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal for the issues of entitlement to service connection for a cervical spine disorder; entitlement to an initial compensable evaluation for chest pain with costochondritis; entitlement to an initial evaluation in excess of 10 percent for L5-S1 facet arthritis with degenerative changes of the low thoracic region; entitlement to a compensable evaluation for bilateral hearing loss; and whether new and material evidence has been received to reopen claims for service connection for an eye disorder and tinea corporis.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issues of entitlement to service connection for a cervical spine disorder; an initial compensable evaluation for chest pain with costochondritis; entitlement to an initial evaluation in excess of 10 percent for L5-S1 facet arthritis with degenerative changes of the low thoracic region; entitlement to a compensable evaluation for bilateral hearing loss; and whether new and material evidence has been received to reopen claims for service connection for an eye disorder and tinea corporis.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or his authorized representative.  Id. 
 
During the December 2015 hearing, the Veteran withdrew his appeal with respect to the following issues: entitlement to service connection for a cervical spine disorder; entitlement to an initial compensable evaluation for chest pain with costochondritis; entitlement to an initial evaluation in excess of 10 percent for L5-S1 facet arthritis with degenerative changes of the low thoracic region; entitlement to a compensable evaluation for bilateral hearing loss; and whether new and material evidence has been received to reopen claims for service connection for an eye disorder and tinea corporis.  

Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.  



ORDER

The appeal as to the issue of entitlement to service connection a cervical spine disorder is dismissed.  

The appeal as to the issue of entitlement to a compensable evaluation for chest pain with costochondritis is dismissed.  

The appeal as to the issue of entitlement to an initial evaluation in excess of 10 percent for L5-S1 facet arthritis with degenerative changes of the low thoracic region is dismissed.  

The appeal as to the issue of entitlement to a compensable evaluation for bilateral hearing loss is dismissed. 

The appeal as to whether new and material evidence has been submitted to reopen a claim for service connection for an eye disorder is dismissed.  

The appeal as to whether new and material evidence has been submitted to reopen a claim for service connection for tinea corporis is dismissed. 


REMAND

Regarding the claim for service connection for sleep apnea, the Board notes that a VA medical opinion was obtained in March 2015.  The examiner opined that the Veteran's sleep apnea was not caused by any environmental or toxin exposure during service in Southwest Asia.  However, the examiner provided insufficient rationale.  Moreover, the examiner did not address whether the Veteran's sleep apnea was otherwise directly related to his military service.  Therefore, a remand is required to obtain a fully adequate VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the claim for service connection for a psychiatric disorder, the Board finds that a remand is necessary to obtain a fully adequate VA examination and medical opinion.  The Veteran was afforded VA examinations in November 2011 and November 2013, and a VA medical opinion was obtained in May 2014.  

In November 2011, the examiner determined that the Veteran did not satisfy the criteria for a diagnosis of PTSD.  In so finding, the examiner noted that the Veteran more likely than not had PTSD in the past; however, his condition had improved and was more appropriately diagnosed as an adjustment disorder with anxiety and depression.  The November 2013 and May 2014 VA examiners also determined that the Veteran did not satisfy the criteria for a diagnosis of PTSD.  However, the Board notes that subsequent VA medical records continue to show DSM-5 diagnoses of PTSD.  See, e.g., June 2014 and July 2015 VA mental health notes.  

Furthermore, the November 2011 examiner opined that the Veteran's adjustment disorder with anxiety and depression, if not caused by, was more likely than not aggravated by his experiences in the Persian Gulf War.  However, the November 2013 and May 2015 VA examiners opined that the Veteran's adjustment disorder was related to situational stressors, and the Board notes that the November 2011 VA examiner's opinion did not address the correct legal standard.  Additionally, the November 2013 and May 2015 examiners provided insufficient supporting rationale and did not adequately address the Veteran's reported military stressors.  

Moreover, the Board notes that the VA examinations and opinions do not address the VA medical records that show separate diagnoses of depression.  See, e.g., October 2013 and March 2014 VA mental health notes.  In addition, the Veteran's VA medical records suggest that his psychiatric disorder may be related to pain from his service-connected disabilities.  See, e.g., October 2014 VA mental health note.  However, the VA medical opinions of record do not address service connection on a secondary basis.  

Based on the foregoing, the Board finds that an additional VA examination and medical opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312.  

In addition, a March 2014 VA medical record noted that the Veteran received "SSI disability" benefits.  It is unclear whether these records may be relevant to the claims on appeal.  Therefore, the AOJ should attempt to obtain any available records from Social Security Administration (SSA).  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Lastly, the Board notes that additional VA medical records have been associated with the claims file since the March 2015 and April 2015 statements of the case.  Although the Veteran's substantive appeals were filed after February 2, 2013, these records were obtained by VA rather than the Veteran.  Therefore, there is no automatic waiver of AOJ review.   


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should also send the Veteran a notice letter in connection with his claims for service connection.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  The letter should also explain how disability ratings and effective dates are determined. 

Specifically, the letter should notify the Veteran of the evidence necessary to substantiate the claim on both a direct and secondary basis.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for obstructive sleep apnea and an acquired psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Omaha VAMC dated from August 2015 to the present.  

3.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.  

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any sleep apnea disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current obstructive sleep apnea manifested in or is otherwise causally or etiologically related to his military service, to include any symptomatology or exposure to environmental hazards therein.

In rendering his or her opinion, the examiner should address the Veteran's December 2015 testimony regarding his symptoms of heavy snoring during service.  The examiner should also address the testimony provided by the Veteran's spouse and daughter regarding his symptoms after service.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should identify all current psychiatric disorders.  He or she should specifically indicate whether the Veteran has depression and PTSD.  If any previously diagnosed psychiatric disorders are not found on examination, the examiner should address whether they were misdiagnosed or have resolved.

For each diagnosis identified other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise related to the Veteran's military service.

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, as well as any combat-related stressors or stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. 

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity or a combat-related stressor.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disorder was either caused by or permanently aggravated by the Veteran's service-connected left leg restless leg syndrome, chest pain with costochondritis, left and right knee disabilities, left and right ankle disabilities, and back disability.  

In rendering his or her opinion, the examiner should consider the following: 1) the Veteran's lay statements regarding his psychiatric symptoms (see, e.g., September 2014 statement in support of claim, January 2015 Decision Review Officer hearing transcript, and December 2015 Board hearing transcript); 2) the VA medical records that noted assessments of PTSD (see, e.g., December 1993, October 2013, March 2014, and July 2015 VA mental health notes); 3) the VA medical records that noted assessments of depression and/or depressive disorder (see, e.g., July 1993, November 2011, October 2013, and March 2014 VA mental health notes); 4) the October 2014 VA mental health record that identified pain as a primary stressor; and 5) the November 2011, November 2013, and March 2015 examination findings and opinions.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

7.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be reviewed by the AOJ on the basis of additional evidence. 

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


